The delegation of the People's Revolutionary Government of Grenada 
wishes to join all those delegations which have extended their 
congratulations and best wishes to Mr. Hollai on his election to the 
presidency of this thirty-seventh session of the General Assembly. 
The success of this session will be measured by the yardstick of the 
Assembly's ability to steer us back to the paths of brotherhood, 
international understanding and peace. The experience, wisdom and 
diplomatic skills of the one who guides the deliberations of the 
Assembly will constitute a critical factor in achieving any measure 
of success. Mr. Hollai's unanimous election is not only a deserved 
tribute to his widely acclaimed talents as a diplomat but also an 
acknowledgement by the international community of the invaluable 
contribution made by his country, the socialist Hungarian People's 
Republic, in favour of peace, justice and social progress. We are 
confident that his distinguished record makes him eminently qualified 
for his challenging task. My delegation also wishes to express its 
sincere appreciation of the manner in which Mr. Hollai's predecessor, 
Mr. Kittani of Iraq, met the daily demands of his office, with 
courage, even-handedness and an air of quiet and effective diplomacy.
88.	My delegation further takes this opportunity to say a special 
word of greeting to the Secretary-General on the occasion of the 
first regular session of the General Assembly since he assumed 
office. The elevation of Mr. Perez de Cuellar to that important 
position has been and always will be a source of great pride and 
satisfaction to us, the peoples of that part of the third world that 
the renowned statesman and freedom fighter, Jose Marti, called "our 
America". After a mere few months in exercise of his functions it is 
already appropriate to take note of his untiring efforts in 
furthering the cause of peace and the objectives of the United 
Nations. For this we express ;o the Secretary-General our deep 
appreciation.
89.	This session is taking place at a critical moment in the 
history of our planet and of mankind. It is a time when there are 
dangers born of a deep-seated international economic malaise, with 
threatening storm-clouds resulting from the dangerous arms race, 
above all: from the cruelty and callousness which comes from man's 
apparent inhumanity to his brother and his neighbour, which threaten 
to engulf the world and annihilate us and our vaunted civilization. 
Exactly one year ago, in my address to the Assembly at the 33rd 
meeting of the thirty-sixth session, I expressed dismay, as did other 
delegations, frightening state of international relations. Today, 12 
months later, this session is being held with the global situation 
not less but more alarming than ever.
90.	Today the United Nations has become, in more ways than one, 
mankind's hope for survival and social advancement. The Organization 
must not only channel and accelerate the search for peace but also 
preside over the ushering in of a world economic ordering of 
resources which will allow the poor and the weak to live, not merely 
survive. But, in addition, the Organization, by the very ideals 
enshrined in the Charter, by its noble concept of economic and social 
development seen in the outreach of its specialized agencies and 
bodies such as UNDP and UNESCO; provides guidance for each individual 
.political authority represented in this Hall and appeals to aspects 
of the internal policy of every Member State.
91.	We in Grenada are not only conscious of the relevance to our 
experience of the declarations on the rights of man and of society, 
for these, after all, are a product of the collective wisdom of the 
representatives of mankind assembled here; we are not merely aware of 
the evolution within the United Nations specialized agencies of a 
preference for development geared towards the satisfaction of 
people's needs and people's aspirations our entire revolutionary 
political process, which triumphed in March 1979, focuses on such 
pronouncements and our developmental model is constructed on the 
foundations of people-oriented programmed and activities. The 
internal achievements of three and a half years of the People's 
Revolutionary Government bear ample testimony to this fact.
92.	We are engaged in an experiment in popular and participatory 
democracy where the people gather in their localities, as do their 
delegates at the zonal and national level, to discuss, debate and 
make their own proposals on every aspect of government policy, 
including the national budget. There is freedom of expression Car all 
our people based on a low guaranteeing democratic ownership and 
control of the news media. We have made rapid strides towards 
guaranteeing in practice employment for every man and woman able and 
willing to work Also, we are moving towards the point where Grenada 
can provide free and modern health services for all its citizens, 
ample food and nutrition for ail, adequate and decent housing for 
all, and ensure the extension of the basic amenities of modem living 
to everyone. There is free education up to the secondary school 
level, and our national literacy campaign and adult education 
programme are aimed at wiping out illiteracy and raising the 
educational standard of every worker and peasant to sixth-grade level 
by 1990, in accordance with the objectives and programmes set by 
UNESCO.
93.	So the struggle goes on, the struggle to transform the 
society, to improve the unacceptably poor quality of life, and to 
achieve material and spiritual development and economic and social 
justice for all our people.
94.	Our approach to the question of relations with the world 
around us involves a thrust compatible and in consonance with our 
political preference for genuinely democratic structures and 
people-oriented attitudes towards development. While we aim 
therefore, in the true spirit of the family of the United Nations, to 
build normal state-to-state relations with all peoples, some of the 
main pillars of the edifice of our foreign policy remains as follows: 
those of non-alignment, anti-imperialism and good neighbourliness; 
the struggle for world peace and security; the determination to 
support the struggle of those who are denied their sovereign right 
freely to choose their path to development; and full support for the 
demand for more democratically structured international financial 
institutions and a just and equitable ordering of the global economic 
system.
93. Grenada is aware that the absence of those elements within 
international relations inhibits its own growth. The rate of 
advancement of our small island nation, like other third world 
countries with special disadvantages, would be severely restricted if 
there were no peace or atmosphere of tranquillity and detente. In 
addition to strong moral and political considerations, our 
development is adversely affected to some degree if the peoples of 
Namibia and Palestine are denied the opportunity to release their 
energies and the resources available to them into the common pool of 
South-South co-operation. And development will remain a dream for 
Grenada unless a way can be found to usher in a new order of 
relations between our commodity prices and the prices of the goods we 
import.
96.	The problems of Grenada reflect the present state of the 
international economic situation. In the first place, the expanding 
indebtedness of the developing countries cannot be over-emphasized. 
The current levels of this debt, along with the recent trends in the 
terms of trade and international interest rates, have become a 
nightmare to many countries in the developing world. For instance, 
the price now being fetched for cocoa, one of Grenada's basic 
exports, is half of what it was two years ago.
97.	In many cases third world countries, especially small islands 
and small land locked States, are attempting through even further 
external borrowing to cover the deficits in their external accounts, 
caused partly by imported inflation, high energy costs and the 
openness of their economies.
98.	This problem of external over-indebtedness is made worse by 
the rise of protectionism on the part of some developed countries. 
These protectionist trends are becoming stronger each day-as was 
evidenced in the struggle the third world was obliged to wage in 
negotiating the third multi-fibre agreement in December 1981. In our 
view, due to the interdependent nature of the world economy, it is 
necessary for the developed world to open up markets to the exports 
of the developing world. Prohibitive tariffs, subsidies which violate 
the principle of the international division of labour and quota 
restrictions on many commodities, including sugar, should be removed.
99.	Another major problem is the power and dominance of the 
transnational corporations in the economies of developing countries. 
It is part of the neo-colonial legacy left to developing countries 
from years of colonial and imperialist domination.
100.	It is within the context of this unjust international 
economic order that my Government sees the need for the reopening of 
global negotiations. My Government is convinced that only through the 
early adoption of proposals for a new international economic order 
can there be a framework of principles to solve these complex and 
vexing problems which now affect the international economic system.
101.	In our opinion, the failure of the global negotiations so far 
stems from the intractable position taken by a few developed 
countries, particularly that of a major country. These countries are 
firmly opposed to any structural transformation of the present 
inequitable international economic system, and are only prepared to 
allow marginal reforms that gradually incorporate selected countries 
chosen solely on the basis of political considerations.
l02. The continued resistance to negotiations by certain developed 
countries is a strategy to perpetuate and increase the economic 
dependence of the developing world. My delegation echoes the call of 
the Conference of Ministers for Foreign Affairs, held at New Delhi to 
the Group of 77 to remain firm with regard to its agreement on the 
basic objectives of the global negotiations. In this regard, my 
Government welcomes and is greatly encouraged by the fact that a 
number of countries have achieved or are approaching the level of 
economic assistance to the developing world laid down as a target by 
the United Nations. We are also heartened by the recent decision of 
the Government of France to increase its volume of aid to the 
developing world in spite of the global economic crisis and, 
beginning in January 1983, to extend its development aid programme to 
include Caribbean countries for the first time.
103. The demand for a new international economic order must also have 
as one of its objectives the reform of the two most important 
monetary institutions for the developing world-the International 
Monetary Fund and the World Bank. In order that these institutions 
may provide greater and more effective flows of finance there is a 
need for a change in the content of their programmes and the quantum 
of fund resources made available under current quota policies 
generally applied to small island and small land-locked economies. 
There is an urgent need for a reappraisal and restructuring by the 
Fund in three basic areas; liquidity and balance-of-payments support, 
the indices of conditionally, and the nature and phasing of 
adjustment over both the short and medium term.
104. On the issue of the reform of the World Bank, the People's 
Revolutionary Government has taken note of the several areas of the 
Bank's operations where action has been taken or is under way to 
implement reform. However, there is one important area of World Bank 
reform where no action has yet been taken. That is the desire for 
fairness in the criteria and mechanics for the allocation of 
assistance by the World Bank and the International Development 
Association to developing countries and efficiency in the 
disbursement of such assistance. The Brandt Commission's 
recommendations on this matter indicate that the present 
concentration of staff -95 per cent of whom work in Washington at the 
Bank's headquarters-tends to make the World Bank remote from the 
problems and attitudes in borrowing countries. In addition, the 
Bank's articles of agreement anticipated a decentralization of its 
activities, but that has not yet happened. This decentralization 
would, among other things, have enabled the Bank to attract and 
retain a wider range of staff from developing countries.
103. The People's Revolutionary Government is firmly convinced that 
only a reform of IMF and the World Bank along the lines just 
mentioned can assist the developing countries, including small island 
and small land-locked States, in their struggle to overcome external 
indebtedness.
106.	In order to allow for stability and economic growth in most 
developing countries and to ensure that transfers of appropriate 
technology can be implemented successfully, it is necessary that the 
level of development assistance be greatly increased. That can be 
done through a reformed World Bank and IMF. Indeed, the economies of 
some developing countries are threatened with total collapse unless 
there are greater development assistance flows.
107.	In our opinion, the United Nations Convention on the Law of 
the Sea can be a catalyst for peace, serving to eliminate potential 
conflicts between neighbouring States. We view it also, of course, as 
providing a welcome opportunity for economic development through the 
exploitation of our marine resources. The Grenada delegation is 
therefore happy that the Convention has been adopted and will be a 
signatory to it in the near future.
108.	With respect to South-South co-operation the People's 
Revolutionary Government of Grenada recognizes that despite the 
potential, progress has been slow. This is not surprising, however, 
given the dependent nature of the relationship between developed and 
developing countries. There is an urgent need, for instance, to 
address the problem of air and sea transport facilities necessary for 
realizing the goals of greater South-South trade and cooperation.
109.	The High-Level Conference on Economic Cooperation among 
Developing Countries, held at Caracas in 1981, did, however, begin 
the process of defining more relevant concepts and operative 
measures, including the creation of an institutional framework that 
would permit developing countries to carry forward the programme for 
economic co-operation among developing countries with greater 
dynamism than in the past. With proper follow-up action this goal 
could be realized.
110.	Even as much of the international community continues to 
suffer from the debilitating economic crisis, it is being further 
pauperized and deprived of the benefits of much of its economic and 
other resources by the persistent squandering of massive sums on 
sophisticated armaments which threaten the world and its peoples with 
extinction. Over the past few years, mankind has been forced to 
listen to gruesome accounts of the production of increasing 
quantities of monstrous weapons, and has been constrained to 
contemplate, in apparent helplessness, its own destruction. In this 
frightening context, Grenada appeals to the nuclear Powers to reverse 
the present trend of nuclear proliferation and to begin the process 
of meaningful arms control and arms reduction.
111.	Grenada sees no logic in the concepts of nuclear first strike 
or limited nuclear war. Such formulations are inherently 
contradictory, if not reckless, and suggest a willingness on the part 
of one nuclear Power to experiment with its nuclear toys. Therefore, 
Grenada applauds the bold undertaking by the Soviet Union at the 
second special session on disarmament not to be the first to use 
nuclear weapons. We recognize the positive impact of that obligation 
and call upon other nuclear States to respond in like manner, in the 
interest of preserving world peace. Once again, Grenada calls for the 
purposeful ratification of the SALT II agreement on the limitation of 
strategic offensive arms. Grenada is resolutely committed to the 
process of lessening international tension and the promotion of world 
peace and disarmament. As a result, Grenada will support any serious 
proposal from any quarter aimed at bringing an end to the arms race 
and achieving world peace and social progress.
112.	The world has just witnessed the worst episode of damage and 
genocide since the Nazi era. This shameless act of cruelty comes as a 
direct result of the irresponsible arming of Zionist Israel. The 
extent of United States economic and military support to Israel is 
irrefutable. Since June of this year, the sovereign territory of 
Lebanon has been the testing ground for all sorts of American and 
Israeli arms, to the detriment of thousands of human lives and of 
Lebanese cities and villages. As the world witnessed this despicable 
act of genocide and plunder, and was enraged thereby, the United 
States shrugged its international responsibility and failed to 
restrain its Zionist ally. In short, the two had become one in the 
exercise of the so-called strategic alliance.
113.	Of course, the massacre of hundreds of innocent, helpless 
Palestinian refugees in their beds is an integral part of that 
scenario and cannot be divorced from it. In this regard, Grenada 
joins the international outcry against such butchery. We solemnly 
condemn Israel for its invasion of Lebanon and the death and 
suffering it has meted out to the Lebanese and Palestinian people.
114.	Grenada is staunch in the belief that the territorial 
integrity and sovereignty of Lebanon must be respected and demands 
the withdrawal of the Zionist occupation forces. We sincerely hope 
that the Lebanese people will move towards national reconciliation 
and address themselves to the honourable task of national 
reconstruction. Accordingly, Grenada calls upon the international 
community to render all possible assistance to the people of Lebanon 
at this critical time.
115.	It is well known that the Middle East conflict derives from 
the expulsion of the Palestinian people from their homeland. 
Therefore, the conflict situation existing in that region can be 
resolved only through the settlement of the Palestinian question. 
Grenada urges an expeditious settlement of this matter in accordance 
with relevant United Nations resolutions.
116.	We recognize the signal importance of the peace proposals put 
forward by the Twelfth Arab Summit Conference in September. These 
proposals represent a reasonable basis for a resolution of the 
Arab-Israeli conflict, and Grenada is proud to give them its total 
support. At the same time, Grenada cannot accept in their entirety 
the proposals submitted on 1 September by the United States 
President, Ronald Reagan, on the issue, since they offer no solution 
to the key issue of the creation of an independent Palestinian State. 
This plan also seeks to marginalize if not negate the role and 
importance of the PLO and is, therefore, untenable and manifestly 
short-sighted.
117.	The United Nations has recognized the PLO as the sole 
authentic representative of the Palestinian people. Unfortunately, 
the State of Israel and its powerful patron do not respect this 
decision. However, it must now be clear to such forces that the 
expulsion of the PLO from Beirut and its dispersal throughout the 
Arab world do not amount to its defeat. In reality, the blood of the 
Palestinian martyrs and patriots serves as a fertilizer that 
nourishes their just cause. Grenada wishes to reaffirm its resolute 
solidarity with the PLO and the Arab people of Palestine and condemns 
most vehemently the atrocities committed against these people. We 
also reject the expansionist and oppressive policies pursued by the 
Begin-Sharon regime in the occupied territories.
118.	War continues in the Gulf area much to the detriment of the 
peoples of that part of the world and to the apparent delight of 
imperialism. We call upon Iraq and the Islamic Republic of Iran to 
cease hostilities, settle their disputes through peaceful means and 
properly direct their resources to the task of national 
reconstruction.
119.	It is well known that the inhabitants of the People's 
Republic of Kampuchea are shaping a new society through various 
democratic structures. We categorically dismiss the 
imperialist-sponsored "Kampuchea Coalition Government in Exile" as an 
unmasked attempt to hide the bloody hand of the Pol Pot clique and to 
give legitimacy to their counterrevolutionary activities. Grenada 
reiterates its support for the Government of the People's Republic of 
Kampuchea.
120.	The situation in the Korean peninsula continues to be a 
threat to world peace. Grenada urges the speedy reunification of 
Korea. We also demand the withdrawal of all foreign military forces 
from the peninsula.
121.	Grenada is hopeful that a meaningful political settlement 
will be achieved in Cyprus without further delay and that the 
country's sovereignty, territorial integrity and unity will be fully 
restored and respected.
122.	Similarly, we support the call for self-determination for the 
people of East Timor.
123.	It is clear that some members of the so-called contact group 
on Namibia have lost all contact with reality and have resorted to 
dilatory tactics in the negotiations for independence for Namibia. 
The unique electoral device of one man-two votes as posited by the 
contact group is clearly inimical to the interests of SWAPO and has 
been rightly rejected by the frontline States. The improper 
intervention into the negotiation process by the United States, 
through its irrelevant demand for the withdrawal of Cuban troops from 
Angola as a pre-condition for the granting of independence to 
Namibia, is largely responsible for the present impasse. The United 
States position is also inconsistent with Security Council resolution 
435 (1978) and is an attempt to interfere in the internal affairs of 
Angola.
124.	Besides, South Africa has been covertly preparing to alter 
the internal Namibian constitution and administration, in an attempt 
to erode SWAPO's support and delay the granting of independence to 
Namibia by ignoring demands for elections supervised by the United 
Nations. The treacherous incursions into Angola at critical points in 
the negotiating process must be interpreted in this context.
125.	Grenada emphasizes its resolute support for SWAPO and 
stresses the inalienable right of the Namibian people to 
self-determination and full independence. Grenada further calls upon 
the United Nations to take expeditious action to bring about 
independence for Namibia, since it is clear that the negotiations are 
at a standstill.
126.	The situation in southern Africa is characterized by South 
Africa's determination to destabilize regional States through 
economic pressure and sabotage, direct military intervention and the 
sponsoring of mercenaries. The experience of States like Mozambique, 
Angola, Zimbabwe, Zambia, Botswana, Lesotho and Seychelles attests to 
this truth. Grenada urges southern African States to strengthen the 
structures of the Southern African Development Co-ordination 
Conference. At the same time, we emphatically denounce South Africa's 
repeated attacks on these States, its support for disruptive groups 
and bandits and its policy of economic destabilization.
127.	In South Africa itself, the monstrous apartheid system has 
been better armed and, no doubt, is more firmly entrenched-for the 
time being. Our black brothers and sisters are held in veritable 
concentration camps. Black workers are paid starvation wages for long 
hours of hard labour. Their trade unions are outlawed and their 
dedicated leaders are hounded like beasts. Yet, when we hear homilies 
about the rights of trade unions and the importance of upholding 
workers' democracy, the South African abuses are never highlighted. 
Faced with this difficult situation, ANC continues to be the vanguard 
for the liberation of the oppressed in South Africa. Grenada pledges 
its continued support for ANC and our brothers and sisters of South 
Africa in their struggle for human rights and majority rule.
128.	The issue of Western Sahara has led to unfortunate 
developments within the GAU which directly threaten to compromise its 
future. Grenada respectfully urges its African brothers and sisters 
to resolve speedily the dispute over Western Sahara. We reaffirm our 
support for the POLISARIO Front and the Government and the people of 
the Sahraoui Arab Democratic Republic in their just struggle for 
self-determination, national independence and sovereignty.
129.	The yearning of third world peoples for peace and stability 
has given increasing popularity to the concept of regional zones of 
peace. Parallel to our own struggle in the Caribbean and Central 
American region, our brothers whose shores are washed by the Indian 
Ocean have been calling for their region to be recognized as a zone 
of peace.
13C. Conscious of the warmongering tactics of certain imperialist 
elements in that part of the world, Grenada hails the determined 
efforts of the Governments and the peoples of Mozambique, the United 
Republic of Tanzania, India, Democratic Yemen, Mauritius, Madagascar 
and Seychelles in this direction. We fully support their common 
demand for the withdrawal of foreign troops from the Indian Ocean; 
the non-introduction and non-deployment of nuclear and other weapons 
of mass destruction; the cessation of military manoeuvres by the 
allies of South Africa and Israel; and the right of States to be free 
from the threat of invasion by mercenaries.
131.	This vexing question of mercenary activity continues to 
threaten the peace and stability of a number of poor, developing 
countries, as evidenced by recent attempts by imperialist-backed 
mercenaries to overthrow the Seychelles Government. Despite limited 
attempts by some countries to deal with this problem at the national 
level, the international community lacks effective and comprehensive 
machinery for this purpose.
132.	Grenada and other countries of the hemisphere are 
particularly conscious of this problem, since the likelihood of 
mercenary invasion in our region, backed by certain imperialist State 
entities, is quite real.
133.	We once more register our support for the Roc Committee on 
the Drafting of an International Convention against the Recruitment, 
Use, Financing and Training of Mercenaries. However, we note the 
inability of that Committee to complete its assignment thus far. Once 
more we urge that the work be expedited so that effective measures 
can be taken to outlaw the recruitment, training, assembly, transit, 
financing and use of mercenaries. The situation is one of urgency.
134.	In the Latin American and Caribbean region, the militaristic 
policy of the largest Power in the hemisphere seems aimed at 
determining all issues on the basis of brute force and ruthless 
economic might-hence the threats to Nicaragua, Cuba and Grenada. The 
continued economic blockade and military threats against Cuba; the 
ever-increasing threats against Nicaragua, including the training and 
use of mercenaries from bases in neighbouring States; the attempts to 
destabilize the revolutionary process in our own country, Grenada; 
the illegal and provocative violation of our air space-all of these 
militaristic postures display an amazing and unfortunate lack of 
understanding on the part of the United States. We condemn and 
deplore all efforts to pursue militaristic policies and policies of 
confrontation in the Latin American and Caribbean region.
133. With respect to the so-called Caribbean Basin Initiative, it is 
our view that this constitutes an attempt to sow the seeds of 
divisiveness, and thus extend hegemony over countries in the region. 
The "donor country" seeks by its so-called gifts to hold an entire 
region to ransom by making a mockery of the concept of ideological 
pluralism subscribed to by CARICOM member States and by the United 
Nations system. This exposes the utter contempt with which it views 
the sovereign and independent processes of the developing countries 
of the region.
136.	Grenada is seeking its own path to development and exercising 
its sovereign right to find its own solutions to the problems which 
have for centuries confronted its people. We therefore reject the 
arrogant condescension of those who seek to dictate rather than 
discuss, to isolate those with whom they disagree and to attempt to 
make pawns of sovereign, independent peoples.
137.	We insist on the inalienable right of every country, 
irrespective of its size, to be master of its destiny. Recent events 
in Western Europe have clearly shown that, in the interests of 
development, countries will defend their sovereign right to conduct 
business wherever they wish.
138.	Intent on seeking an improved quality of life for its people, 
and concerned about the integral development of the Caribbean region, 
Grenada repeats the call for the Caribbean to be declared a zone of 
peace, independence and development. This proposal was first accepted 
in 1979 at the La Paz meeting of the Organization of American States. 
At the seventh meeting of the Standing Committee of Foreign Ministers 
of Caricom in March this year, Grenada reiterated that call. The 
Caribbean must not be a zone of militarism, tension and confrontation.
139.	Grenada issues a strong call for negotiations between 
Argentina and the United Kingdom to resolve the issue of the Malvinas 
Islands. Only through genuine negotiations held under the auspices of 
the United Nations can there be a satisfactory solution to the 
problem. The sad issue of the Malvinas provides one of these 
inadvertent lessons of history which developing countries would do 
well to note. In the final analysis our interests lie in recognizing 
our own unity in diversity, in recognizing the need of the countries 
of, Latin America and the Caribbean to create mechanisms for dealing 
with problems peculiar to us.
140., Grenada wishes to reiterate that one of the firm principles on 
which its foreign policy is based is anti-colonialism. Therefore we 
declare once more our unswerving support for the people of Puerto 
Rico in their just struggle to attain self-determination and 
independence. We have another call for the elimination of this cancer 
of colonialism from the Caribbean. We also express our very deep 
concern over events in Central America, where scores of people have 
lost their lives or have been forced to flee their homeland in search 
of peace. In the light of Israel's present deplorable role in the 
international arena, we further express our profound concern at the 
presence of Israeli military advisers in Central America.
141.	We also wish to express our unshakeable solidarity with our 
Chilean brothers and sisters who are heroically resisting a brutal 
regime and many of whom have been driven from their homeland to 
languish in exile.
142.	My Government wishes to express its total support for the 
struggling people of El Salvador. It is our conviction that justice 
and peace will ultimately triumph in that long-suffering country.
143.	Once more we wish to declare our unstinting support for the 
independent Caribbean nations of Belize and Guyana in their 
determination to preserve full territorial integrity. We call on all 
parties concerned to resort to measures as outlined in the Charter of 
the United Nations to find a peaceful solution to the disputes; any 
other approach to solving these disputes will be counterproductive 
and catastrophic.
144.	We reaffirm our full support for the just claim of Bolivia to 
regain its access to the sea. We recognize that that country's 
development is seriously impeded by a lack of such facilities.
145.	I now turn to an issue of increasing urgency on the 
international scene, one that affects my country most intimately. It 
is the question of the special problems of small Island and small 
land-locked developing States. For three years, including twice 
before in this forum, Grenada, supported by others within that 
category, has called the attention of the international community, 
and in particular the richer and technologically advanced nations, to 
the peculiar circumstances and needs occasioned by the phenomenon of 
smallness. Addressing the Assembly at the 27th meeting of the 
thirty-fourth session, our Prime Minister, Maurice Bishop, called for 
smallness to be recognized as a new dimension in economic relations 
and urged a heightened awareness of the inherent handicaps.
146.	Last year, at the 33rd meeting of the thirty-sixth session, 
we went further. My delegation, in an effort to sensitize the 
international community to these issues, enumerated the economic and 
social consequences of smallness in the present world economic system 
and elaborated in addition a minimum programme for ongoing assistance 
to those States.
147.	Last year also, at the meetings of the Commonwealth Heads of 
Government in Australia and the General Assembly of the Organization 
of American States in Saint Lucia, my country continued its appeal to 
the international community for special consideration in the face of 
these characteristic developmental problems of this group of 
countries, namely, small States.
148.	More recently, at the meetings in London and Toronto of 
Commonwealth Finance Ministers and the World Bank and IMF, 
respectively, Grenada and other members of this specially 
disadvantaged group raised again this pressing and critically 
important issue. We have taken the initiative and are strongly 
convinced, in the light of the current international economic 
situation to which I earlier referred, that there is a need for a 
special working conference in 1983, involving the United Nations and 
its development agencies and the major international financial 
institutions, like the World Bank, to examine the economic problems 
of this group of countries and to make practical recommendations for 
their solution. Out of that conference should come an international 
action programme with a specific time-table for implementation. For 
example, consider the matter of hurricanes and other natural 
disasters which frequently devastate the economies of small States in 
one blow. Often international relief, always so deeply appreciated, 
takes months to arrive-hence the need for a rapidly deployable 
rehabilitation scheme for such contingencies. Therefore, we appeal to 
all our brothers and sisters in small island and small land-locked 
developing States and also the international community for support on 
this vital matter, since any improvement in our economic situation 
must have a positive effect on the wider global community.
149.	In conclusion, my delegation wishes to reaffirm its 
commitment to the noble principles enshrined in the Charter of the 
United Nations. Even in the face of the crisis in international 
relations, we are steadfast in the belief that the United Nations 
system constitutes the ultimate guarantee for peace and international 
security. For our part we wish once again to express our willingness 
to engage in dialogue at any level whatever with a view to promoting 
regional peace and co-operation, thereby contributing to the 
construction of a more just and peaceful world.
